DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0039533 to Lin et al. (hereinafter “Lin”) in view of US Patent Application Publication No. 2007/0042534 to Lu et al. (hereinafter “Lu”).
Regarding claim 1, Lin illustrates in at least figures 2-4, particularly figure 4, with the related text:
An electronic device, comprising:
a support substrate 41 having a mounting face;
an integrated circuit (IC) chip 22 having a rear face fixed to the mounting face of the support substrate by a layer of adhesive material 232;
wherein the support substrate includes a plurality of holes 401-403; and
a plurality of metal heat transfer elements 431a-431c disposed in the plurality of holes of the substrate, said plurality of metal heat transfer elements extending to protrude, relative to the mounting face of the support substrate, into the layer of adhesive material.
Lin does not specifically show a metal heat transfer layer at said mounting face, said metal heat transfer layer including a plurality of holes.  Lu discloses in figures 2-4F a metal heat transfer layer 260 at a mounting face 212, said metal heat transfer layer including a plurality of holes 212a (FIG. 4C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Lin to have a metal heat transfer layer.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 11, Lin discloses in paragraph [0028] the adhesive material 232 is glue.
Regarding claim 21, Lu illustrates in figure 2 each metal heat transfer element 230 includes a first portion disposed in one of the plurality of holes 212a and a second portion which extends out of said one of the plurality of holes to protrude above the mounting face of the metal heat transfer layer 260 and into the layer of adhesive material 240.

Claims 2, 4 and 6-8 are rejected under 35 USC § 103 as being unpatentable over Lin in view of Lu as applied to claim 1 above, and further in view of US Patent Application Publication No. 20110001162 to Nakayama et al. (hereinafter “Nakayama”).
Regarding claim 2, Lin illustrates in figure 2 the IC chip 22 is not electrically connected to the integrated network of electrical connections via the plurality of metal heat transfer elements 231a-231c.  Lin and Lu do not specifically show the support substrate includes an integrated network of electrical connections.  Nakayama illustrates in figure 1 a support substrate 1 includes an integrated network of electrical connections 7.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lin in view of Lu to have an integrated network of electrical connections.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 4, Lin illustrates in figure 2 the support substrate 21 includes having front electrical connection blocks (see below) at the mounting face of the support substrate.

    PNG
    media_image1.png
    429
    747
    media_image1.png
    Greyscale

Regarding claim 6, Lin illustrates in figure 2 electrical connection means 24 linking the IC chip 22 and the front electrical connection blocks (see above).
Regarding claim 7, Lin illustrates in figure 2 the electrical connection means 24 comprise metal wires linking the front electrical connection blocks (see above) to front blocks of a front face of the IC chip 22.
Regarding claim 8, Nakayama illustrates in figure 1 an encapsulation block 31 on top of the mounting face of the support substrate 1 and within which the IC chip 21 and the electrical connection means 23 are embedded.


Allowable Subject Matter
Claims 3, 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, 5 and 9-10, the limitations of the dependent claims are the reasons for allowance.
Regarding claims 12-17, the current prior art does not illustrate “a plurality of holes which extend through the metal heat transfer layer from the mounting face to a rear face of the metal heat transfer layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2008/0224276 to Yang et al. illustrates the claimed invention except at least the plurality of metal heat transfer elements extending to protrude, relative to the mounting face of the support substrate, into the layer of adhesive material.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738